 Case: 1:19-cv-02519 Document #: 68 Filed: 09/09/19 Page 1 of 1 PageID #:3882

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

General Tools & Instruments, LLC
                                        Plaintiff,
v.                                                     Case No.: 1:19−cv−02519
                                                       Honorable Robert W. Gettleman
Does 1 −2092, et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, September 9, 2019:


        MINUTE entry before the Honorable Robert W. Gettleman: Agreed motion for
stipulated dismissal with Does 12, 68, 71, 442, 450, 476, 478, 524, 574, 613, 657, 698,
708, 721, 766, 792, 802, 967, 1032, 1047, 1057, 1086, 1116, 1160, 1201, 1234, Doe #,
1265, 1295, 1308, 1352, 1393, 1394, 1425, 1549, 1552, 1561, 1588, 1602, 1634, 1658,
1687, 1692, 1935, 1990, 2013, and 2089 without prejudice [66] is granted. Enter Order.
Motion presentment hearing set for 9/10/2019 is stricken. Mailed notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
